Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious at least one threaded drive system configured to convert a drive-side rotary motion into a translatory motion; and a piston/cylinder unit actuatable by the threaded drive system for brake pressure generation; wherein the threaded drive system includes: a spindle nut which is rotatable via an electric motor; a spindle cooperating with a thread of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut; and a drive wheel which is non-rotatably situated at the spindle nut, and via which the spindle nut is connected to the electric motor, wherein the drive wheel and the spindle nut are separate plastic components, including a plurality of mutually corresponding connecting structures which, in an assembled state, engage one another in a form-locked manner in such a way that a torque required for rotating the spindle nut is transmitted, wherein the drive wheel is axially fixed on the spindle nut via a hot caulking. 
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious  at least one threaded drive system configured to convert a drive-side rotary motion into a translatory motion; and a piston/cylinder unit actuatable by the threaded drive system for brake pressure generation; wherein the threaded drive system includes: a spindle nut which is rotatable via an electric motor; a spindle cooperating with a thread of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut; and a drive wheel which is non-rotatably situated at the spindle nut, and via which the spindle nut is connected to the electric motor, wherein the drive wheel and the spindle nut are separate plastic components, including a plurality of mutually corresponding connecting structures which, in an assembled state, engage one another in a form-locked manner in such a way that a torque required for rotating the spindle nut is transmitted, wherein the drive wheel is axially fixed on the spindle nut via a hot caulking. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657